Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver unit” in claim 1, “rechargeable energy storage module” and “replacement energy storage module” in claim 8 and “light emitting unit” in claims 13 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim limitation “receiver unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose any particular structure to the receiver unit and it is only shown in block diagrams. Similarly, the components of a receiver, a controller and an alert system do not necessarily have any structure themselves that would provide support for the structure of the receiver unit.  Therefore, the claim is rejected under 35 U.S.C. 112(a)
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 27 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the sensor is activated in response to exposure of the color sensor to a specific light signal. It seems the sensor would have to be active to sense the appropriate or specific light signal it is meant to receive. The color sensor does not seem to be a passive element that can make a determination without using power or circuitry for processing. Does it receive this reflected light from a light source or is it using ambient light?
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what entry point is being referred to. Is it an entry point to the blood line itself, as in where the needle attaches to the bloodline or is it the entry point of the bloodline into the patient?
Claim limitation “receiver unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose any particular structure to the receiver unit and it is only shown in block diagrams. Similarly, the components of a receiver, a controller and an alert system do not necessarily have any structure themselves that would provide support for the structure of the receiver unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6-11, 13-23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crnkovich et al. US 2008/0041792 in view of Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855.
Regarding claims 1 and 27, Crnkovich discloses a blood detector system for detecting a blood leak at an intravenous injection site comprising:
 	a blood sensor comprising ([¶33] sensor 60):
 	 a support structure ([¶33] support with sides 62 and 64) comprising one or more clip features configured to attach the blood sensor to a blood line of a medical treatment device ([¶19])
 	 	a sensor attached to the support structure, the color sensor adapted to detect light from a sensing region adjacent to the sensor ([¶27,40] infrared sensor is used), and the sensor being configured to detect one or more of the reflected light of a frequency associated with blood and the emitted light associated with the bio-fluorescence of blood ([¶40]),
 	an electronic transmitter attached to the support structure ([FIG3][¶34] transmitter receiver 74 on the support structure),
 	an antenna coupled to the electronic transmitter ([¶34] trace 76), and
 	at least one processor in communication with the electronic transmitter and the color sensor ([¶22] microcontroller 16), the color sensor comprising: a color image sensor ([¶24])
 	a power source connected to the processor, electronic transmitter, light emitting unit, and color sensor ([FIG3] battery 78); and
 a receiver unit in communication with the blood sensor comprising:
 	a receiver for receiving the transmission signal ([¶20] receiver 40),
 	a controller in communication with the receiver ([¶28] controller 50), and
 	an alert system in communication with the controller ([¶28]). 

Crnkovich does not specifically disclose that the sensor is a color sensor and a lens arranged to project an image of the sensing region onto a plurality of pixels of the color image sensor to detect blood in the projected image of the sensing region. Rabinovitz teaches a similar sensor device that uses a lens with the image sensor ([¶78] the sensor 804 can determine color [¶81] a lens is used). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Crnkovich with teachings of Rabinovitz in order to focus the optical signal onto the sensor ([¶81]). 
Regarding claim 4, Crnkovich discloses a processor disposed in the support structure and in communication with the electronic transmitter and the color sensor ([¶]), the processor being configured to determine a presence of blood in the sensing region based on the image of the sensing region projected by the lens and detected by the color image sensor ([¶])
Regarding claim 6, Crnkovich discloses the processor is configured to direct the electronic transmitter to transmit to the receiver unit in communication with the blood sensor at least one signal indicating that blood has been detected ([¶29,30])
Regarding claim 7, Crnkovich discloses the controller is configured to determine a presence of blood in the sensing region based on one or more signal transmissions from the blood sensor ([¶29,30]).  
Regarding claim 8, Crnkovich discloses the power source comprises a rechargeable energy storage module or a replacement energy storage module ([¶29] the device has a battery power supply).
Regarding claim 9, Crnkovich discloses the sensing region comprises an absorbent material comprises the sensing region ([¶23]). 
Regarding claim 10, Crnkovich discloses the receiver unit comprises a crystal oscillator ([¶26])
Regarding claims 11, Crnkovich discloses one or more clip features adapted to position the color sensor above an entry point of an intravenous needle of the bloodline ([¶19]). 
Regarding claim 13, Crnkovich discloses a light emitting unit attached to the support structure and connected to the power source, the light emitting unit arranged to illuminate the sensing region ([¶24]). 
Regarding claim 14, Crnkovich does not specifically disclose using a white LED. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a white LED because Applicant has not disclosed that a white LED provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the any available light source ([¶24]). Therefore, it would have been an obvious matter of design choice to modify Crnkovich to obtain the invention as specified in claim [(s) ].
Regarding claim 15 and 16, Crnkovich discloses the color sensor comprises one or more infrared sensors ([¶24] 520-610 nm)
Regarding claim 17, Crnkovich discloses the color sensor is adapted to detect light corresponding to a reflected color of human blood ([¶24]). 
Regarding claim 23, Crnkovich discloses at least one signal of the one or more signals from the blood sensor is received by said receiver of the receiver unit and, in response to said at least one signal, the receiver receiving the transmission signal the controller of the receiver unit is configured to trigger the alert system, and wherein the alert system is comprised of one or more alarms selected from the group consisting of the display of a warning message, an audible alarm, a visual alarm and a physical alert ([¶29]). 
Regarding claim 25, Crnkovich discloses the support structure is a printed circuit board and where the color sensor and the light emitting unit are disposed on the printed circuit board ([¶34])
Regarding claim 26, Crnkovich discloses the light emitting unit is a light emitting diode (LED) ([¶24]). 
Regarding claims 18-22, Crnkovich discloses detecting light within a range of 405nm to 532nm and emitting light at 405nm, 425nm, 532nm, 580nm and 645 nm but does not disclose the light emitting unit is adapted to emit 450nm light wherein the color sensor is adapted to detect light corresponding to absorption of the emitted light by the presence of hemoglobin in the sensing region or the emitted light comprises light at 260nm, and wherein the color sensor is adapted to detect light at 630nm or the emitted light comprises light at 280 nm, and wherein the color sensor is adapted to detect light at 340nm or the emitted light comprises light at 340 nm, and wherein the color sensor is adapted to detect light at 460 nm or the emitted light comprises .

Claim(s) 1-2, 6-9, 13, 15-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2009/0082649 in view of Funkhouser US 2017/0173253, Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855.
Regarding claims 1 and 27, Muller discloses a blood detector system for detecting a blood leak at an intravenous injection site comprising:
 	a blood sensor comprising ([¶39] sensor 40):
 	 a support structure ([¶37] mount 30),
 	 	a color sensor attached to the support structure, the color sensor adapted to  detect light from a sensing region adjacent to the color sensor ([¶37-39] color sensor 43), and the color sensor being configured to detect one or more of the reflected light of a frequency associated with blood and the emitted light associated with the bio-fluorescence of blood ([¶27-29]),
 	an electronic transmitter attached to the support structure ([¶30] the sensor device has a transmitter 18. [¶54] in an embodiment the sensor and electronics are housed on the same support structure 109),
 	an antenna coupled to the electronic transmitter ([¶30] antenna 18a), and
 	at least one processor in communication with the electronic transmitter and the color sensor ([¶30] signal module 17 and transmitter 18 are in communication with the 
 	 	receiving, from the color sensor, a sensing signal indicating a blood detection value of the detected light ([¶29]), 
 		determining, based on the blood detection value, whether there is blood present in the sensing region ([¶29]),
 	a power source connected to the processor, electronic transmitter, light emitting unit, and color sensor ([¶29] the device has a battery power supply); and
 a receiver unit in communication with the blood sensor comprising:
 	a receiver for receiving the transmission signal ([¶30] receiver 19a),
 	a controller in communication with the receiver ([¶30] processor 19), and
 	an alert system in communication with the controller ([¶33]). 
Muller does not specifically disclose one or more clip features configured to attach the blood sensor to a blood line of a medical treatment device. Funkhouser teaches a similar sensor that can be clipped to a venous line ([¶18]). Therefore it would have been obvious to one to one of ordinary skill in the art prior to the time of filing to combine the device of Muller with Funkhouser in order to be able to attach the sensor to the blood line ([¶18]).
Muller does not disclose the blood sensor is configured to be activated in response to exposure of the color sensor to a specific light signal. Bly discloses a patient monitor sensor that is activated by receiving a light signal ([¶65]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Muller with the activation by light of Bly in order to conserve power ([¶39] of Bly).

Regarding claim 2, Muller discloses the support structure comprises an opaque region sized and positioned to occlude ambient light from directly reaching the sensing region ([¶54] the mounting band support structure is cloth and would occlude ambient light as it covers over the area with the sensor). 
Regarding claim 6, Muller discloses the blood detection value is a color intensity value ([¶28]). 
Regarding claim 7, Muller discloses wherein the controller is configured to determine the presence of blood in the sensing region based on the transmission signal ([¶33] the logic determines if there is a leak or if there is not a leak which is a threshold). 
Regarding claim 8, Muller discloses the power source comprises a rechargeable or replacement energy storage module ([¶29]).
Regarding claim 9, Muller discloses the sensing region comprises an absorbent material ([¶57] the gauze). 
Regarding claim 13, Muller discloses a light emitting unit attached to the support structure and connected to the power source, the light emitting unit arranged to illuminate the sensing region ([¶39] LED 41). 
Regarding claim 15 and 16, Muller discloses the color sensor comprises one or more infrared sensors ([¶28])
Regarding claim 17, Muller discloses the color sensor is adapted to detect light corresponding to the reflected color of human blood ([¶28-29]). 
Regarding claim 23, Muller discloses in response to the receiver at least one signal of the one or more signals from the blood sensor, the controller of the receiver unit is configured to trigger the alert system, and wherein the alert system is comprised of one or more alarms selected from the group consisting of the display of a warning message, an audible alarm, a visual alarm and a physical alert ([¶33]). 
Regarding claim 26, Muller discloses the light emitting unit is a light emitting diode (LED) ([¶39] LED 41). 
Regarding claims 18-22, Muller discloses detecting light within a range of 405nm to 532nm and emitting light at 405nm, 425nm, 532nm, 580nm and 645 nm but does not disclose the light emitting unit is adapted to emit 450nm light wherein the color sensor is adapted to detect light corresponding to absorption of the emitted light by the presence of hemoglobin in the sensing region or the emitted light comprises light at 260nm, and wherein the color sensor is adapted to detect light at 630nm or the emitted light comprises light at 280 nm, and wherein the color sensor is adapted to detect light at 340nm or the emitted light comprises light at 340 nm, and wherein the color sensor is adapted to detect light at 460 nm or the emitted light comprises light at 450 nm, and wherein the color sensor is adapted to detect light at 520 nm.27 However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to try the selected wavelengths as there is a finite number of useful light wavelengths for the detection of blood.

Claim 12, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2009/0082649 in view of Funkhouser US 2017/0173253, Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855 further in view of Nebbia US 2016/0158517.
Regarding claims 12, Muller discloses a filter for the optical sensor ([¶34] the filter 24b) but does not specifically disclose the blood sensor comprises a translucent cover positioned across the color sensor, the translucent cover sized and arranged to position the color sensor a distance away from the sensing region, the distance corresponding to a thickness of the translucent cover.26 Nebbia teaches a light sensor with a lens ([¶152-154]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the lens of Nebbia into the device of Muller in order to reduce the overall size of the device by reducing the focal length of the sensor ([¶152-154])
Regarding claim 14 and 24, Muller does not specifically disclose the light emitting unit is adapted to emit white light and wherein the color sensor comprises red, blue, and green color sensing regions. Nebbia teaches using a white LED and a sensor with RGB sensing regions ([¶176]). Therefore it would have been obvious to one of ordinary skill prior to the time of filing to combine the LED and sensor from Nebbia into the device of Muller as it is no more than the simple substitution of a known element for another to yield predictable results of detecting a blood leak. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2009/0082649 in view of Funkhouser US 2017/0173253, Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855 further in view of Roger et al. US 2008/0195060.
Regarding claim 25, Muller does not disclose the support structure is a printed circuit board, and where the color sensor and the light emitting unit are disposed on the printed circuit board. Roger teaches an optical blood detection device that has the emitter and sensor on the same PCB ([¶79]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the PCB of Roger into the device of Muller as it is no more than the simple substitution of a known element for another to yield predictable results of having a blood detection sensor device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2,4 and 6-28 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793